DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 23-38 in the reply filed on 10/11/2022 is acknowledged.
Claim 39 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/11/2022.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11189853. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions teach disposing a first catalyst layer on an anode side of an electrolyte layer, and disposing a second catalyst layer on a cathode side of the electrolyte layer, wherein the first catalyst layer and/or second catalyst layer comprise a sheet of silica fibers that are formed by electrospinning a sol-gel.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 34, it is unclear if the percentage is wt%, mol%, vol%, etc.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 23-31 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto (JP Publication 2012-064343) in view of Choi (“Silica Nanofibers from Electrospinning/Sol-Gel Process”).
Regarding claim 23, Kishimoto discloses a method of fabricating a catalyst layer-electrolyte membrane laminate for a fuel cell comprising: providing an electrolyte membrane, providing first and second catalyst layers, disposing the first catalyst layer on an anode side of the electrolyte membrane, and disposing the second catalyst layer on a cathode side od the electrolyte membrane, wherein the first and second catalyst layers are bonded to a porous support made of silica fibers (Paragraphs 0019, 0058 and 0065).  Kishimoto also discloses that the fuel cell operates by supplying hydrogen to the anode side catalyst to generate protons and electrons and transporting the protons to the cathode side catalyst that react with oxygen gas that is supplied to the cathode side catalyst to generate water (Paragraph 0111).  As to claim 24, Kishimoto teaches that the catalyst material is bonded to the silica fiber porous support to form the catalyst layers (Paragraphs 0065, 0080).  Regarding claim 25, Kishimoto states that the catalyst material can be platinum, ruthenium, etc. (Paragraph 0072).  As to claim 26, Kishimoto teaches that the catalyst material is deposited on the fiber support after preparing the support (Paragraph 0079, 0080 and 0097).  Regarding claim 29, Kishimoto discloses that the electrolyte membrane can be made with phosphoric acid and a fluoropolymer binder (Paragraphs 0028, 0050).  As to claim 30, Kishimoto teaches that the electrolyte membrane can be made with metals other than silicon (Paragraph 0024), which can result in a non-silica membrane being formed.  Regarding claim 31, Kishimoto states that a pair of gas diffusion layers can be disposed on the first and second catalyst layers and that the diffusion layers allow fuel gas and an oxidant gas to flow to the first and second catalyst layers (Paragraphs 0101-0102).
Kishimoto fails to disclose that the silica fibers are made by electrospinning a sol-gel, and that the sol gel is prepared with tetraethylorthosilicate (TEOS).
Choi discloses a process of forming silica fibers comprising: preparing a sol gel using TEOS, and electrospinning the sol gel to form silica fibers (Page 891), as recited in claims 23, 26 and 33 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that the silica fibers of Kishimoto could be formed by electrospinning a TEOS-containing sol gel because Choi teaches that this technique is more effective at forming inorganic nano-sized fibers.  Regarding claims 27 and 28, it would have been obvious to one of ordinary skill in the art that since the catalyst material is to be formed within the carrier silica fibers, the catalyst material could be mixed with the sol gel prior to electrospinning to reduce the number of process steps.
Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto (JP Publication 2012-064343) in view of Choi (“Silica Nanofibers from Electrospinning/Sol-Gel Process”) as applied to claims 23-31 and 33 above, and further in view of Fultz (U.S. Patent Publication 2011/0143262).
The teachings of Kishimoto and Choi have been discussed in paragraph 9 above.
Kishimoto and Choi fail to disclose that the diffusion layers comprise silica fibers that are formed by electrospinning a sol-gel.
Fultz discloses a polymer electrolyte membrane comprising catalyst and diffusion layers on each side, wherein the diffusion layers can be made of a silica material (Paragraphs 0021-0023), as recited in claim 32 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention to have used silica as the diffusion layer material of Kishimoto and Choi because Fultz teaches that silica is a common material used for diffusion layers.  Additionally, the silica material could be silica fibers formed by electrospinning to match the materials of Kishimoto and form a porous material that a fuel and oxidant could pass through.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722